 

Exhibit 10.2

 



Promissory Note

 

Lender: AlPPS LLC. New York, New York Principal Amount:
$_2,500,000.00_________________ Date:__October 3, 2018_______

 

For value received, the undersigned, _Super Crypto Mining, Inc._, a Delaware
Corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of the Loan (as defined in the Loan
Agreement referred to below) made by the Lender to the Borrower on the date
hereof, payable at such times, and in such amounts, as are specified in the Loan
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of such
Loan from the date made until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Loan
Agreement.

 

Both principal and interest are payable in U.S. Dollars to ALPPS LLC, at 256
West 38th Street, 15th Floor, New York NY 10018, in immediately available funds.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, and is a Loan Document under, the Loan Agreement, dated as of
_October 3, 2018__ (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), between the
Borrower and the Lender. Capitalized terms used herein and not defined herein
are used herein as defined in the Loan Agreement.

 

The Loan Agreement, among other things, (a) provides for the making of a Loan by
the Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such Loan being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

This Note is secured as provided in the Security Agreement and the other Loan
Documents.

 

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Signature Pages Follow]

 



 [altlendinglogo_footer.jpg] 

 

 

In witness whereof, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 



 



  Borrower: Super Crypto Mining, Inc.  

 

 

 

  By: /s/ Darren Magot       Name: Darren Magot
Title: Chief Executive Officer  

 

 

 

 



 [altlendinglogo_footer.jpg] PROMISSORY NOTE

Page | 2





 

 